DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  line 5, the limitation “of second layer” needs to be changed to “of the second layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 12-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2, 4-8 , 12-14 and 22 dependent therefrom), recites the limitation "said at least one or more interconnect metallic structure…”  in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, it is not clear that whether “said at least one or more interconnect metallic structure…” is referred to “a first interconnect structure” or referred to “at least one first metallic bonding structure” as previously mentioned.  For the examination purpose, it is assumed as “at least one first metallic bonding structure”.
● Independent claim 1 (and dependent claims 2, 4-8 , 12-14 and 22 dependent therefrom), lines 6-7, the limitation “a dielectric layer different from the first bonding oxide layer” is unclear.  It is not clear what is the different (i.e., size, material, location, dimension, etc.) between the dielectric layer and the first bonding oxide layer.  For the examination purpose, it is assumed that the materials of the dielectric layer and the first bonding oxide layer are different.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 2013/0285253) in view of Kagawa et al (US 2014/0362267).
Regarding claim 1, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer Sa ([0079]), a first interconnect structure 200a, and a first bonding insulating layer 500a ([0151]) containing first insulating regions and at least one first metallic bonding structure 700a ([0082]) embedded therein; wherein said at least one or more interconnect metallic structures 700a (assumed in 112, 2nd rejection) are composed of copper ([0110]), and wherein the first metallic bonding structure 700a has a constant width as it extends through the first bonding insulating layer 500a and a dielectric layer 400a, the dielectric layer 400a being between the first bonding insulating layer 500a and the first wafer Sa; and a second semiconductor structure including a second wafer Sb ([0083]), a second interconnect structure 200b, and a second bonding insulating layer 500b ([0086]) containing second insulating regions and at least one second metallic bonding structure 700b ([0086]) embedded therein, wherein a bonding interface is present between the first and second insulating regions and another bonding interface is present between the at least one first and second metallic bonding structures 700a/700b.
Aoki further discloses the dielectric layer 400a comprising silicon oxide ([0101]) and the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material different from silicon oxide (assumed in 112, 2nd rejection).
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Aoki would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 2 and 4-7, Aoki (Figs 9-10) further discloses: each of the first and second interconnect structures comprises at least one interconnect dielectric material 300a/300b and one or more interconnect metallic structures 200a/200b embedded therein; the one or more interconnect metallic structures 200a/200b include a same metal or metal alloy as the at least one first and second metallic bonding structures 700a/700b and the same metal or metal alloy comprises copper ([0086]); at least one the first and second metallic bonding structures 700a/700b are composed of copper ([0086]); and the at least one first metallic bonding structure 700a extends entirely through the first bonding oxide layer 400a ([0101]) and contacts at least a portion of an interconnect metallic structure 200a of the first interconnect structure, and the at least one second metallic bonding structure 700b extends entirely through the second bonding oxide layer 400b ([0101]) and contacts at least a portion of an interconnect metallic structure 200b of the second interconnect structure.
Regarding claim 9, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate Sa ([0079]); a first oxide layer 400a ([0101]) over the first semiconductor substrate; a first insulating layer 500a along a top surface of the first oxide layer; a first metallic bonding structure 700a ([0086]) embedded within both the first insulating layer 500a and the first oxide layer 400a; a second insulating layer 500b bonded to the first insulating layer 500a; a second oxide layer 400b ([0101]) along a surface of the second insulating layer; a second metallic bonding structure 700b ([0086]) embedded within both the second insulating layer 500b and the second oxide layer 400b; a second semiconductor substrate Sb ([0083]) over the second oxide layer; and a first interconnect structure 200a located between the first semiconductor substrate Sa and the first oxide layer 400a.
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Aoki would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claim 11, Aoki (Figs 9-10) further discloses: the first interconnect structure 200a comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0137]).
Regarding claim 15, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a first layer 500a bonded to a second layer 500b along an interface, wherein each of the first layer and the second layer comprises insulating material ([0151]); a first oxide layer 400a (0101]) on an opposite side of the first layer 500a from the interface; a second oxide layer 400b on an opposite side of second layer 500b from the interface; a first metallization layer 200a on an opposite side of the first oxide layer 400a from the interface; a second metallization layer 200b on an opposite side of the second oxide layer from the interface; a first semiconductor substrate Sa ([0079]) on an opposite side of the first metallization layer 200a from the interface; a second semiconductor substrate Sb ([0083]) on an opposite side of the second metallization layer 200b from the interface; a first conductive structure 700a extending through the first layer 500a and the first oxide layer 400a; and a second conductive structure 700b extending through the second layer 500b and the second oxide layer 400b, the second conductive structure 700b being bonded to the first conductive structure 700a.
 Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Aoki would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claim 16, Aoki (Figs 9-10) further discloses the first metallization layer 200a comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0137]).
Regarding claims 17-18, Kagawa (Figs. 5A-5B) further teaches the first bonding layer 69 and the second bonding layer 35 comprise silicon oxynitride ([0096] and [0112]).
Claims 1-2, 4-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Aoki et al (US 2013/0285253) and Kagawa et al (US 2014/0362267).
Regarding claim 1, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer 101 ([0115]), a first interconnect structure 106, and a first bonding oxide layer 201’ containing first oxide regions ([0117]) and at least one first metallic bonding structure 304 embedded therein; wherein said at least one or more interconnect metallic structures 304 (assumed in 112, 2nd rejection) are composed of copper ([0151]), and wherein the first metallic bonding structure 304 has a constant width (corresponding to trench portion 304) as it extends through the first bonding oxide layer 201’ and a dielectric layer 109B (i.e., porous SiOC, corresponding to porous oxide layers 13B in Fig. 3F, see [0037] and [0043]) different from the first bonding oxide layer 201’ (i.e., non-porous SiO, [0117]), the dielectric layer 109B being between the first bonding oxide layer 201’ and the first wafer 101.
Shimayama does not disclose a second semiconductor structure having claimed structures and bonding interfaces present between the first and second semiconductor structures as claimed.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a second semiconductor structure which has a similar structure as the first semiconductor structure, the second semiconductor structure including a second wafer Sb ([0083]), a second interconnect structure 200b, and a second bonding insulating layer 500b containing insulating regions and at least one second metallic bonding structure 700b embedded therein, wherein a bonding interface is present between the first and second insulating regions and another bonding interface is present between the at least one first and second metallic bonding structures 700a/700b. Accordingly, it would have been obvious to modify the device of Shimayama by including a second semiconductor structure having similar structure as the first semiconductor structure and bonding the second semiconductor structure to the first semiconductor structure for forming the bonding interfaces between the first and second insulating layers and between the first and second metallic bonding structures because such bonding would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components. 
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 2 and 4-8, Shimayama (Fig. 9L- as modified by Aoki) further discloses: each of the first and second interconnect structures 106 comprises at least one interconnect dielectric material (102, 103)  and one or more interconnect metallic structures 106 ([0115]) embedded therein; the one or more interconnect metallic structures include a same metal or metal alloy as the at least one first and second metallic bonding structures 304/308 and said same metal or metal alloy comprises copper ([0151]); at least one the first and second metallic bonding structures 304/308 are composed of copper ([0151]); the at least one first metallic bonding structure 304/308 extends entirely through the first bonding oxide layer 201’ and contacts at least a portion of an interconnect metallic structure 106 of the first interconnect structure, and the at least one second metallic bonding structure 304/308 extends entirely through the second bonding oxide layer 201’ and contacts at least a portion of an interconnect metallic structure 106 of the second interconnect structure; and the first bonding oxide layer (108A, 109B, 201’) comprises: a first oxide layer 108A (corresponding to 12A in Fig. 3F, also see [0037] and [0116]) with a first porosity; and a second oxide layer 109B (corresponding to 13B in Fig. 3F, [0043]) with a second porosity different from the first porosity ([0043]).
Regarding claim 9, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate 101 ([0115]); a first oxide layer 109B (corresponding to 13B in Fig. 3F, [0043]) over the first semiconductor substrate; a first insulating layer 201’ along a top surface of the first oxide layer; a first metallic bonding structure 304 embedded within both the first insulating layer 201’ and the first oxide layer 109B; and a first interconnect structure 106 located between the first semiconductor substrate 101 and the first oxide layer 109B.
 Shimayama does not disclose: a bonded second insulating layer, a second oxide layer, a second metallic bonding structure, and a second semiconductor substrate having structures and arrangements as claimed.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a second insulating layer 500b bonded to the first insulating layer 500a; a second oxide layer 400b ([0101]) along a surface of the second insulating layer; a second metallic bonding structure 700b embedded within both the second insulating layer 500b and the second oxide layer 400b; and a second semiconductor substrate Sb over the second oxide layer.  Accordingly, it would have been obvious to modify the device of Shimayama by including a bonded second insulating layer, a second oxide layer, a second metallic bonding structure, and a second semiconductor substrate, each having structures and arrangements as set forth above because such modification would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components. 
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 11-13, Shimayama (Fig. 9L) further discloses: the first interconnect structure 106 comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0115]); the first interconnect structure 106 comprises at least one interconnect conductive structure, wherein the one or more interconnect conductive structure includes a same metal or metal alloy as the first metallic bonding structure 304 and the same metal or metal alloy comprises copper ([0151]).
Regarding claim 14, Kagawa (Fig. 5A-5B) further teaches the first nitrogen-oxygen layer 69 comprises silicon oxynitride ([0096] and [0112]).
Regarding claim 15, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first layer 201’ having an interface (top surface), wherein the first layer  201’comprises oxygen ([0117]); a first oxide layer (108A, 109B) (corresponding to oxide layers 12A and 13B in Fig. 3F, see [0037] and [0043])  on an opposite side of the first layer from the interface; a first metallization layer 106 on an opposite side of the first oxide layer from the interface; a first semiconductor substrate 101 ([0115]) on an opposite side of the first metallization layer 106 from the interface; and a first conductive structure 308 extending through the first layer and the first oxide layer;
Shimayama does not disclose a bonded second layer, a second oxide layer, a second metallization layer, a second semiconductor substrate, and a second conductive structure having structures and arrangements as claimed.
However, Aoki (Figs. 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a bonded second layer 500b, a second oxide layer 400b ([0101]) on an opposite side of second layer from the interface; a second metallization layer 200b on an opposite side of the second oxide layer from the interface; a second semiconductor substrate Sb on an opposite side of the second metallization layer 200b from the interface; and a second conductive structure 700b extending through the second layer and the second oxide layer, the second conductive structure 700b being bonded to the first conductive structure 700a.  Accordingly, it would have been obvious to modify the device of Shimayama by including a bonded second insulating layer, a second oxide layer, a second metallization layer, a second semiconductor substrate, and  a second conductive structure, each having structures and arrangements as set forth above because such modification would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components. 
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 16, 19 and 20, Shimayama (Fig. 9L) further discloses: the first metallization layer 106 comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0115]); the first oxide layer (108A, 109B) comprises a first oxide sub-layer 108A with a first porosity (corresponding to 12A in Fig. 3F, also see [0037] and [0116]) and a second oxide sub-layer 109B (corresponding to 13B in Fig. 3F, [0043]) with a second porosity different from the first porosity ([0043]); and the second oxide layer (108A, 109B) (as modified by Aoki) comprises a third oxide sub-layer 108A with the first porosity and a fourth oxide sub-layer 109B with the second porosity.
Regarding claims 17-18, Kagawa (Figs. 5A-5B) further teaches the first bonding layer 69 and the second bonding layer 35 comprise silicon oxynitride ([0096] and [0112]).
Regarding claims 21-22, Shimayama (Fig. 9L) further discloses: the dielectric layer/first oxide layer 109B is a porous oxide dielectric layer (corresponding to 13B in Fig. 3F, [0043]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 9,257,399 in view of Aoki et al (US 2013/0285253). 
Regarding claim 1, US Patent ‘399 claims a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first interconnect structure (claim 7, lines 38-49), and a first bonding oxide layer containing first nitride-oxide regions (claim 7, lines 50-51 and claim 10) and at least one first metallic bonding structure embedded therein (claim 7, lines 52-53), wherein said at least one or more interconnect metallic structures are composed of copper (claim 13), and wherein the first metallic bonding structure has a constant width as it extends through the first bonding oxide layer and a dielectric layer different from the first bonding oxide layer, the dielectric layer being between the first bonding oxide layer and the first wafer (claim 7, lines 45-53 and claim 8); and a second semiconductor structure including a second interconnect structure, and a second bonding oxide layer containing second nitride-oxide regions (claim 7, lines 54-55 and claim 10) and at least one second metallic bonding structure embedded therein (claim 7, line 55), wherein a bonding interface is present between said first and second nitride-oxide regions and another bonding interface is present between said at least one first and second metallic bonding structures (claim 7, lines 55-57).
US Patent ‘399 does not claim the first semiconductor structure including a first wafer, and the second semiconductor structure including a second wafer.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer Sa ([0079]), and a second semiconductor structure including a second wafer Sb ([0083]).  Accordingly, it would have been obvious to form the first semiconductor structure including a first wafer, and the second semiconductor structure including a second wafer in order to provide the support substrates for supporting the electronic components within the first and second semiconductor structures.
Regarding claims 2, 6 and 8, US Patent ‘399 also claims: each of said first and second interconnect structures comprises at least one interconnect dielectric material and one or more interconnect metallic structures embedded therein (claim 7, lines 40-42); at least one said first and second metallic bonding structures are composed of copper (claim 13); and the first bonding oxide layer comprises: a first oxide layer with a first porosity (i.e., zero), and a second oxide layer with a second porosity different from the first porosity (claim 7, lines 45-49).
Regarding claims 3-5, Aoki (Figs. 9-10) further teaches: said at least one or more interconnect metallic structures 200 are composed of copper ([0149]); and said one or more interconnect metallic structures include a same metal or metal alloy as said at least one first and second metallic bonding structures 700 and said same metal or metal alloy comprises copper ([0086]). 
Regarding claim 7, US Patent ‘399 further claims said at least one first metallic bonding structure extends entirely through said first bonding oxide layer and contacts at least a portion of an interconnect metallic structure of said first interconnect structure (claim 7, lines 52-53), and  Aoki (Figs. 9-10) further teaches said at least one second metallic bonding structure 700b extends entirely through said second bonding oxide layer and contacts at least a portion of an interconnect metallic structure 200b of said second interconnect structure.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Rejection of Independent claims 1, 9 and 15 over Aoki
Applicant (pages 10-12, 15 and 17 of remark) argues that it would not be obvious to combine Kagawa with Aoki because silicon oxynitride taught by Kagawa is not suitable for the intended uses of organic insulating film as disclosed by Aoki.
This argument is not persuasive because the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).   In this case, Kagawa clearly teaches that both of the organic insulating material and inorganic insulating material containing nitride oxide (i.e., SiON) are suitable for use as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials ([0112]). Therefore, if Applicant believes that silicon oxynitride taught by Kagawa is not suitable for using as a material for the first and second bonding insulating layers of Aoki, then Applicant is requested to support that position with factual evidence.
Furthermore, the examiner has established a prima facie case of obviousness by pointing out that the Federal Circuit in in re Leshin held that selecting a known material on the basis of its suitable for the intended use is a matter of obvious design choice. 125 USPQ 416. However, Applicant has failed to point out the criticality of having silicon oxynitride as a material for the first and second bonding insulating layers as claimed. Therefore, Applicant bases no argument upon objective evidence of nonobviousness, such as unexpected results, which would serve to rebut the inference of obviousness established by the applied prior art.

Rejection of Independent claims 1, 9 and 15 over Shimayama
	Applicant (pages 12-14, 16 and 17-18 of remark) argues that it would not be obvious to combine Aoki with Shimayama because Shimayama’s Fig. 9L is not the finished top surface of the final product since Shimayama states that “the foregoing steps illustrated in Figure 9A-9L are repeated to form the multilayer wiring structure of dual damascene structure”.
	This argument is not persuasive. The examiner recognizes that one of ordinary skill in the art would have no difficulty recognizing that the finished top surface of the final product of Shimayama would have similar structure as shown in Fig. 9L because Shimayama clearly states that “Figure 9A-9L are repeated to form the multilayer wiring structure of dual damascene structure”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817